Citation Nr: 1811731	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-10 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from January 2002 to December 2005.  This current matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for degenerative joint disease of the right knee and assigned a noncompensable evaluation to this disability, effective from 10 percent rating, effective from June 18, 2008.  During the current appeal, and specifically by an August 2009 rating decision, the RO awarded a compensable evaluation of 10 percent, effective from June 18, 2008, for this service-connected disability.  


FINDING OF FACT

The DJD of the Veteran's right knee is manifested by complaints of pain and stiffness that increased with activity, limitation of extension to 5 degrees, limitation of flexion to no worse than 70 degrees, pain on motion, and no objective evidence of subluxation or instability.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for DJD of the right knee have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DCs 5010, 5260, 5261 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in July 2008.  VA has also satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records, and VA examinations were conducted in January 2009, December 2015, and August 2017.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained, and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  In summary, the Board finds that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Factual Background and Analysis

The Veteran contends that an initial rating in excess of 10 percent for the service-connected DJD of his right knee is warranted.  In this regard, the Board notes that the record reflects that the 10 percent rating for this disability was assigned under DCs 5260-5003.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  DC 5003 addresses arthritis, while DC 5260 governs limitation of flexion of the leg. 

DC 5260 provides for a 10 percent rating when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion of the leg is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260. In addition, DC 5261 provides a 10 percent rating when extension of the leg is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5261. Full range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II. 

DC 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, DC 5257.  A claimant who has arthritis or limitation of motion and instability of a knee, may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Review of the record shows that on a VA examination in January 2009, the Veteran reported gradually worsening right knee pain since he injured his right knee on active duty in August 2003.  His main difficulty was extensive walking or going up and down steps, and he could not do any running because it hurt.  He did not take pain medications and did not use any walking aid.  He was able to work as he had a desk job working on a computer.  He could walk four blocks without significant increase in pain, but if he continued walking he would have more pain.  He reported morning stiffness, stiffness if not moving around for a period of time, and pain mostly behind the kneecap.  

There was no major swelling or puffiness around the right knee and no mechanical instability or locking.  Examination revealed a normal gait, and was able to walk on his heels and tiptoes, as well as a normal appearance with no obvious deformity, swelling, redness, puffiness, warmth, or effusion.  Thigh muscles were normal and similar to the other side.  Range of right knee motion was from 0 to 135 degrees of flexion, with pain free motion.  No ligamentous laxity was noted, anterior and posterior drawer signs were negative, and Lachman was negative.  Patellar crepitus was positive, and joint line tenderness was negative.  Motor strength of the quadriceps and hamstrings were normal.  There was no subluxation of the right knee.  After three ranges of motion, actively, passively, and against resistance, there was no fatigability, lack of endurance, loss of range of motion, or significant pain.  Three weight-bearing X-ray views of the right knee revealed a small suprapatellar effusion, minimal spurring consistent with subtle degenerative changes not outside of the range of normal for his age, alignment was anatomic, and joint spaces were well maintained.  

On a VA examination in December 2015, the Veteran reported that since his twisting right knee injury in 2003 he had not had any regular follow-ups and that over the years he noted increasing pain and stiffness in the knee especially on prolonged immobility, adding that symptoms are less severe with ice packs and cold weather.  He reported no current treatment, denied flare-ups, and described functional loss and impairment due to pain that limited his ability to stand or sit still for long time.  

Range of motion testing revealed right knee flexion to 90 degrees and right knee extension to 0 degrees, and the abnormal range of motion contributed to functional loss.  He had pain on flexion, and there was evidence of pain with weight-bearing.  There was no evidence of localized tenderness, pain on palpation, or crepitus, of the knee joint.  He was able to perform three repetitions of motion, with no change in range of motion.  It was noted that pain limited functional ability with repeated use over a period of time, with range of motion limited to 85 degrees on flexion.  It was also noted that on flare-ups functional ability was not significantly limited due to pain, weakness, fatigability, or incoordination.  The additional factors contributing to the Veteran's disability included less movement than normal and pain on motion.  Muscle strength testing was normal, and no atrophy was noted.  There was no evidence or history of recurrent subluxation, lateral instability, or recurrent effusion.  

On a VA examination in August 2017, the Veteran reported that, since his right knee injury in August 2003, his knee had become increasingly painful and that he was unable to run, had diminished ability to climb stairs, and could not stand in place.  He reported his knee was weaker now, and it made it hard to pick up and get his leg out of the car.  On a scale of 1 to 10, his right knee pain level was 4, but when he overused it and aggravated it, his pain level went to 7-8.  He reported trouble with laying and sleeping because he had random pain and trouble going back to sleep because of the pain.  He reported that the pain he felt when he was sleeping was described as a sharp pain, including clicking, popping, and stiffness.  He reported flare-ups of the knee, and that his knee was aggravated by pain with prolonged standing, sitting, overuse, and prolonged walking.  He also reported popping, clicking, stiffness, and his knee was weaker.  He reported functional impairment including being unable to run or jog, and difficulty with prolonged standing, walking, sitting, and doing household chores, and difficulty with driving, using stairs, and kneeling.  

Range of right knee motion testing revealed flexion to 80 degrees and extension to 0 degrees with pain on flexion and extension.  There was objective evidence of moderate tenderness on the medial aspect and crepitus of the right knee.  There was no joint pain on passive range of motion testing, but there was pain when the knee joint was used in non-weight bearing.  The opposing knee joint was noted to be undamaged.  He was able to perform repetitive-use testing with at least three repetitions, but with no additional functional loss of function or range of motion.  The examiner opined that repeated use over a period of time significantly limited functional ability due to pain, weakness, fatigability, and lack of endurance, and limited flexion to 70 degrees and extension to 5 degrees.  The examiner also opined that flare-ups significantly limited functional ability due to pain, weakness, fatigability, lack of endurance, and incoordination, and limited flexion to 70 degrees and extension to 5 degrees.  The additional factors contributing to right knee disability included less movement due to pain, weakened movement due to pain, swelling, and interference with standing because the longer he was standing the more pain he had.  Muscle strength of the right knee was slightly reduced on flexion and full on extension.  There was history or evidence of recurrent subluxation or lateral instability, but there was a history of recurrent effusion.  The Veteran used a cane occasionally due to his knee condition.  X-rays of the right knee revealed osteoarthritis, minimal to mild, and mild joint effusion.  The examiner indicated that the Veteran's right knee condition impacted his ability to perform any type of occupational task due to his limited ability with prolonged walking, jogging, and running, repetitive kneeling, and squatting.  

The Veteran contends he should be entitled to a rating in excess of 10 percent for his service-connected right knee disability.  After reviewing the record, which includes VA examinations in 2009, 2015, and 2107, the Board concludes that the preponderance of the competent evidence does not support the grant of a rating in excess of 10 percent.  While the Veteran has complained of right knee pain, the limitation of flexion recorded in the VA examinations, while decreased over the period of the appeal, does not meet the requirements for the next higher (20 percent rating) under DC 5260.  Moreover, the Board notes that pain was considered in the assignment of the current 10 percent rating.  38 C.F.R. § 4.59.  Additionally, separate compensable ratings for instability, or limitation of extension, of the right knee are not warranted under DCs 5257 and 5261 because, as noted above, there has been no report or finding of instability or subluxation,, or of a compensable level of limitation of extension, of this joint. 

The Board has considered the Veteran's complaints of pain and functional limits, including limitations on prolonged standing, walking, sitting, and doing household chores, and difficulty with driving, using stairs, kneeling, and running/jogging.  However, the objective evidence does not support a finding that his right knee pain, flare-ups, and limitation of motion with pain, have been associated with such additional functional limitation as to warrant increased compensation pursuant to provisions of 38 C.F.R. §§ 4.40, 4.45, or the holding in DeLuca.  Rather, the Board finds that his complaints of pain and functional limitations are contemplated in the current 10 percent rating assigned.  Additionally, on the VA examinations in 2009 and 2015, the Veteran reported increasing symptoms in the knee especially on prolonged immobility, extensive walking, and going up and down stairs.  He reported having flare-ups on the VA examination in 2017, and that his knee was aggravated by pain with prolonged standing, sitting, overuse, and prolonged walking. The examiner opined that flare-ups and repeated use over a period of time significantly limited functional ability and limited flexion to 70 degrees and extension to 5 degrees.  Moreover, on the VA examinations it was noted that he was able to perform repetitive use testing of the knees without additional function loss or loss of range of motion.  The Board concludes that a rating in excess of 10 percent was not warranted for the service-connected right knee disability, even with consideration of the provisions of 38 C.F.R. § 4.45 or the holding in DeLuca, as such disability has not been shown to manifest complaints or objective findings or functional impairment that would warrant a rating in excess of 10 percent.  Rather, the clinical and reported findings for his service-connected right knee disability more nearly approximated the criteria for a 10 percent rating.  38 C.F.R. § 4.7. 

The preponderance of the evidence reflects that the Veteran's service-connected DJD of the right has been no more than 10 percent disabling at any time.  The benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 10 percent for the service-connected right knee disability must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

An initial rating in excess of 10 percent for degenerative joint disease of the right knee is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


